department of the treasury internal_revenue_service washington d c date cc intl br wta-n-105867-99 number release date uilc internal_revenue_service national_office technical assistance memorandum for james e wallace irs taxpayer service specialist from m grace fleeman assistant to the branch chief cc intl br subject resident_alien v nonresident_alien status this technical assistance responds to your memorandum dated date technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent issue whether portuguese citizens and residents who were at one time admitted to the united_states as lawful permanent residents may elect to be treated as resident aliens for u s tax purposes so that the u s social_security_benefits they are receiving will be taxed under sec_86 instead of sec_871 all references to section are to sections of the internal_revenue_code_of_1986 code as amended wta-n-105867-99 conclusion provided the taxpayers’ status as lawful permanent residents has not been revoked or abandoned they may be treated as resident aliens for purposes of sec_86 if i they refrain from claiming any benefits under the u s -portugal income_tax treaty and ii they file u s tax returns as resident aliens and pay u s income_tax on a net_basis on their worldwide income the determination of whether the taxpayers’ status as lawful permanent residents has been revoked or abandoned must be made under the immigration laws of the united_states which are administered by the immigration and naturalization service ins facts the taxpayers are portuguese citizens and residents who were at one time admitted to the united_states as lawful permanent residents green card holders when they left the united_states they did not relinquish their green cards the taxpayers are receiving u s social_security_benefits they claim they should be treated as resident aliens for purposes of determining how their benefits are taxed by the united_states if the taxpayers are treated as resident aliens sec_86 will apply and a portion of their benefits or percent depending on their income level will be taxed at graduated rates on a net_basis if on the other hand the taxpayers are treated as nonresident_aliens sec_871 will apply and percent of the gross amount of their benefits will be subject_to a percent withholding_tax the taxpayers rely on the last two sentences of the following paragraph in publication u s tax guide for aliens green_card_test you are a resident for tax purposes if you are a lawful permanent resident_of_the_united_states at any time during the calendar_year however see dual status aliens later this is known as the green_card_test you are a lawful permanent resident_of_the_united_states at any time if you have been given the privilege according to the immigration laws of residing permanently in the united_states as an immigrant you generally have this status if the immigration and naturalization service ins has issued you an alien registration card also known as a green card you continue to have resident status under this test unless it is taken away from you or is administratively or judicially determined to have been abandoned law and analysis wta-n-105867-99 sec_7701 provides in relevant part that an alien individual who is lawfully admitted for permanent residence at any time during a calendar_year shall be treated as a resident_of_the_united_states with respect to that calendar_year code sec_7701 for purposes of sec_7701 an individual is a lawful permanent resident_of_the_united_states at any time if-- a such individual has the status of having been lawfully accorded the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws and b such status has not been revoked and has not been administratively or judicially determined to have been abandoned code sec_7701 an individual is a nonresident_alien if such individual is neither a citizen_of_the_united_states nor a resident_of_the_united_states within the meaning of sec_7701 code sec_7701 the determination of whether the status of the taxpayers in this case as lawful permanent residents has been revoked or abandoned must be made under the immigration laws of the united_states which are administered by the ins for purposes of the remainder of this memorandum we assume the ins will continue to treat the taxpayers as lawful permanent residents and that the taxpayers therefore will be resident aliens under the rules of sec_7701 however sec_7701 must be applied to the taxpayers with due regard to any treaty obligation of the united_states that applies to the taxpayers code sec_894 when congress enacted sec_7701 it recognized that an individual who would be treated as a resident_alien under sec_7701 might be treated as a nonresident_alien under the so-called tie-breaker rules of the income_tax treaties to which the united_states is a party the legislative_history makes it clear that congress did not intend for sec_7701 to override any treaty obligations of the united_states if the taxpayers’ status as lawful permanent residents has been revoked or if there is an administrative or judicial determination that such status had been abandoned the taxpayers will be nonresident_aliens under sec_7701 and their social_security_benefits must be taxed under sec_871 wta-n-105867-99 the conferees do not intend that the conference agreement override treaty obligations of the united_states for example an alien who is a resident_of_the_united_states under the new statutory definition but who is a resident of a treaty partner of the united_states and not a resident_of_the_united_states under a united_states income_tax treaty will be eligible for the benefits that the treaty extends to residents of the treaty partner h_r rep no 98th cong 2d sess consistent with the legislative intent the regulations issued under sec_7701 allow individuals who would be resident aliens under sec_7701 but nonresident_aliens under an income_tax treaty to claim benefits under the treaty as nonresident_aliens however if such individuals elect to claim treaty benefits they will be treated as nonresident_aliens for purposes of computing their u s tax_liability sec_301_7701_b_-7 coordination with income_tax treaties - a consistency requirement- application the application of this section shall be limited to an alien individual who is a dual_resident_taxpayer pursuant to a provision of a treaty that provides for resolution of conflicting claims of residence by the united_states and its treaty partner a dual_resident_taxpayer is an individual who is considered a resident_of_the_united_states pursuant to the internal laws of the united_states and also a resident of a treaty country pursuant to the treaty partner’s internal laws if the alien individual determines that he or she is a resident of the foreign_country for treaty purposes and the alien individual claims a treaty benefit as a nonresident of the united_states so as to reduce the individual’s united_states income_tax_liability with respect to any item_of_income covered by an applicable tax_convention during a taxable_year in which the individual was considered a dual_resident_taxpayer then that individual shall be treated as a nonresident_alien of the united_states for purposes of computing that individual’s income_tax_liability under the provisions of the internal_revenue_code and the regulations thereunder including the withholding provisions of sec_1441 and the regulations under that section in cases in which the dual_resident_taxpayer is the recipient of income subject_to_withholding with respect to that portion of the taxable_year the individual was considered a dual_resident_taxpayer a dual_resident_taxpayer may elect not to claim treaty benefits and to file returns as a resident_alien see sec_301_7701_b_-7 example wta-n-105867-99 we assume the taxpayers in this case would be treated as residents of portugal under paragraph of article residence of the u s -portugal income_tax treaty treaty which provides the following tie-breaker rule where by reason of the provisions of paragraph an individual is a resident of both contracting states then his status shall be determined as follows a he shall be deemed to be a resident of the state in which he has a permanent home available to him if he has a permanent home available to him in both states he shall be deemed to be a resident of the state with which his personal and economic relations are closer center of vital interests b if the state in which he has his center of vital interests cannot be determined or if he does not have a permanent home available to him in either state he shall be deemed to be a resident of the state in which he has an habitual abode c if he has an habitual abode in both states or in neither of them he shall be deemed to be a resident of the state of which he is a national d if he is a national of both states or of neither of them the competent_authorities of the contracting states shall settle the question by mutual agreement assuming the taxpayers are both lawful permanent residents who would be treated as resident aliens under sec_7701 and residents of portugal who would be treated as nonresident_aliens under article of the treaty it is necessary to determine with respect to each particular taxpayer whether he or she has claimed any benefits under the treaty if a particular taxpayer has claimed benefits under the treaty as a nonresident_alien he or she cannot elect to be treated as a resident_alien for purposes of determining his or her tax_liability under the code article b of the treaty allows the united_states to apply its domestic law to tax social_security_benefits paid to a resident of portugal under the code the taxpayer’s social_security_benefits will be subject_to percent withholding on percent of the gross amount of the benefits under sec_871 wta-n-105867-99 if on the other hand a particular taxpayer has not claimed benefits under the treaty as a nonresident_alien such taxpayer will be treated as a resident_alien if he or she files a u s tax_return as a resident_alien and pays u s tax on his or her worldwide income in this case the taxpayer’s social_security_benefits will be taxable at graduated rates on a net_basis under sec_86 depending on the total amount of the taxpayer’s worldwide income and allowable deductions there may be little or no u s tax actually due on the social_security_benefits if taxpayers who elect to be treated as resident aliens have not been filing u s tax returns as resident aliens they may be liable for unpaid u s taxes on their worldwide income and may be subject_to penalties for failure_to_file as well as penalties and interest on their unpaid taxes if you have any further questions please call m grace fleeman assistant to the branch chief branch office of the associate chief_counsel international
